Citation Nr: 0519554	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk






INTRODUCTION

The veteran had active duty from August 1966 to September 
1969, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied service connection for post-traumatic 
stress disorder (PTSD). 


FINDINGS OF FACT

1. The veteran does not have PTSD. 

2. PTSD was not incurred in, nor aggravated by active 
military service nor may it be presumed to have been so 
incurred or aggravated.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in August 2002.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in 
November 2002.  Pelegrini, supra. The claim for PTSD was 
denied in June 2003, after the veteran was advised in 
accordance with the VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in June 2003, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection. The 
general advisement was reiterated in the Statement of the 
Case dated in April 2004.  

The Board notes that the June 2003 rating decision on appeal, 
the statement of the case (SOC), and multiple supplemental 
correspondence, also adequately informed the veteran of the 
types of evidence needed to substantiate his claim.  The 
advisements to the veteran were structured as to the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   
Therefore, the VA's duty to notify has been fully satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claim file also contains VA and private medical 
records.  As such, VA has no outstanding duty to assist the 
veteran in obtaining any additional information or evidence.  
At every stage of the process, the veteran was informed of 
the information needed to substantiate his claim, and VA has 
obtained all evidence identified by the veteran.  Therefore, 
the Board finds that all indicated medical records have been 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). The 
VA medical records and examination reports in the record show 
VA's compliance with its duty to assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other specific evidence that has 
not been obtained, the Board finds that the record is ready 
for appellate review.


The Merits of the Claim

The veteran argues that he sustained PTSD as a result of 
experiences in Vietnam.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).

The veteran underwent a VA psychiatric assessment performed 
in November 2003, which rendered a diagnostic assessment of  
PTSD.  The Board observes, however, that there is no 
indication of record that the examiner had for review the 
veteran's VA claims folder or service medical records.  
Because the examination was not conducted with a full review 
of the record, the veteran underwent a reexamination in April 
2004.  See 38 C.F.R. § 4.2 (If the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes.); Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

Upon VA examination in April 2004, the diagnosis was an 
affective disorder with mixed anxiety and depression, alcohol 
dependency in remission, and a personality disorder. The 
second examiner thoroughly reviewed the veteran's file, past 
test results and interpretations, as well as his own test 
results, and expressly ruled out a diagnosis of PTSD. The 
second VA examiner stated that although the results from 
April 2004 may be consistent with a diagnosis of PTSD, it is 
more likely attributable to high anxiety and a personality 
disorder. The results of the later VA examination contain a 
more complete analysis of the record, including the veteran's 
symptomatology history and analysis of previous test results. 
Therefore the Board finds the VA examination report from 
April 2004 more probative, and concludes that the veteran 
does not have a current diagnosis of PTSD.

The Board does not reach the question of whether the other 
elements for service connection are present because the 
veteran in this case does not have a current disability and 
therefore cannot be found entitled to service connection for 
PTSD. 

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD. As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied. 38 U.S.C.A. § 5107 (West 
2002).

 


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


